Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 9, or 15.
Regarding claim 1, the cited references do not disclose a fitness device comprising, a base frame supporting a mid-assembly and a rear assembly, the mid-assembly rigidly supporting a mid-assembly pad, the mid-assembly comprising two positions, a first position wherein the mid-assembly pad can rotate about a transverse member, and a second position wherein the mid- assembly pad is fixed against rotation relative to the mid-assembly, the mid- assembly pad comprising a top surface, the top surface flat in a transverse direction and curved in a longitudinal direction when intersecting a vertical plane coincident with the transverse member, the rear assembly comprising, a first member, the first member having a first end, the first end connected to a first joint, the first member rotatable about the first joint, a second member connected to the first joint, the second member rotatable about a second joint, an adjustable connection to permit lengthening or shortening of the distance between the first and second joints, a third member connected to the second joint and the base frame, the third member being a rigid, non-elastic member, and a pair of pads connected to the first member.
Regarding claim 9, the cited references do not disclose a fitness device comprising, a base frame, and an arm assembly, the arm assembly connected to the base frame, the arm assembly comprising, a first arm assembly joint rotatable about a first vertical axis, a second arm assembly joint rotatable about a second axis, a third arm assembly joint rotatable about a third axis, the third arm assembly joint comprising a hinged joint, a first arm connected between the first arm assembly joint and the second arm assembly joint, a second arm connected at the second arm assembly joint and at the third arm assembly joint, and a third arm, the third arm comprising a first end and a free end, the first end connected to the third arm assembly joint, the free end extending outward from the first end in a direction perpendicular to the third axis and, a resistance device supported by the free end.
Regarding claim 15, the cited references do not disclose a fitness device comprising, a base frame, and an arm assembly, the arm assembly connected to the base frame, the arm assembly comprising, a first arm assembly joint rotatable about a first vertical axis, a second arm assembly joint rotatable about a second axis, the second axis not parallel to the first vertical axis, a third arm assembly joint rotatable about a third axis, the third arm assembly joint comprising a hinged joint, a fourth arm assembly joint rotatable about a fourth axis, a first arm connected between the first arm assembly joint and the second arm assembly joint, a second arm connected at the second arm assembly joint and at the third arm assembly joint, a third arm connected between the third arm assembly joint and the fourth arm assembly joint, and a fourth arm, the fourth arm comprising a first end and a free end, the first end connected to the fourth arm assembly joint, the free end extending outward from the first end in a direction perpendicular to the third axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784